Citation Nr: 1748306	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  15-26 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to increased initial ratings for posttraumatic stress disorder (PTSD), currently rated 30 percent disabling prior to April 24, 2017, and 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1960 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, inter alia, awarded service connection for PTSD and assigned an initial evaluation of 30 percent, effective February 28, 2013.  Jurisdiction over the Veteran's claims-file has since been transferred to the RO in Albuquerque, New Mexico.

This matter was previously before the Board in March 2017, when the matter was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  In the March 2017 remand decision, the Board explained that the claim of entitlement to a total disability rating for individual unemployability based on service-connected disability (TDIU) that had been addressed in the July 2014 RO rating decision was not appealed to the Board.

During the pendency of this appeal, in processing of the Board's March 2017 remand, the AOJ issued an August 2017 rating decision awarding an increased 50 percent rating for PTSD effective from April 24, 2017.  The Veteran's appeal now continues, seeking higher ratings throughout the period for consideration.

The Board's March 2017 remand directed that the AOJ obtain the Veteran's updated pertinent VA treatment records and afford the Veteran a new VA examination to assess the current severity of his PTSD.  These actions have been completed.  The Board is satisfied that there has been substantial compliance with its remand directives to the extent necessary for the Board to proceed with the determinations made in the decision below.  Stegall v. West, 11 Vet. App. 268 (1998).

This case has now returned to the Board and been reassigned to the undersigned Veterans Law Judge for final appellate review.

The Board notes that the Veteran's VA record has been rebuilt following a past loss of its original contents.  There is no suggestion in this case that any known evidence or information pertinent to the particular matter currently on appeal before the Board has been lost or remains outstanding at this time.  The Board finds that final appellate review is appropriate at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period prior to January 13, 2015, the Veteran's PTSD was not productive of occupational and social impairment with reduced reliability and productivity.

2.  For the period from January 13, 2015, onward, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity, but has not been productive of occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Prior to January 13, 2015, the criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  From January 13, 2015, the criteria for a 50 percent (but no higher) rating for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Disability ratings are determined by comparing a Veteran's symptomatology during the pertinent period on appeal with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3.

With a claim for an increased initial rating, separate "staged" ratings may be assigned based on facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  Generally, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411. The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum scheduler rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships).

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a).  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

When determining the appropriate disability rating to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  These changes do not apply to claims pending before the Board on August 4, 2014.  See 79 Fed. Reg. 45093 (August 4, 2014).  As the Veteran's claim was initially certified to the Board after August 2014, the DSM-5 is applicable to this case.  According to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  In reviewing the evidence of record, the Board will consider any assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In McGrath v. Gober, 14 Vet. App. 28 (2000), the Court held that when evidence is created is irrelevant compared to when the Veteran was actually experiencing the symptoms.  Thus, the Board will consider whether the evidence of record suggests that the severity of the Veteran's PTSD symptoms increased sometime prior to the date of the examination reports noting pertinent findings.  The Board has also considered the history of the Veteran's disability prior to the rating period on appeal to see if it supports a higher rating during the rating period on appeal.

Written statements submitted by the Veteran in April 2013 include his description: "I still have dreams of both tours in Viet-Nam and still see the bodies of my friends.  Even to this date I get emotional and choke up and leave the area to be alone whenever I hear Taps."  He also described: "When I go to bed, I can't sleep.  I lay awake for hours.  When I do go to sleep I sleep only an hour or so.  Then I lay awake again."

In January 2014, the Veteran submitted a statement describing: "I have flash backs to my tour of duty in Viet-Nam. I have trouble sleeping at night, and sometimes lay awake to long periods before I can go to sleep again."  (The Veteran also described incidents involving elevation of his heartrate that he "wondered if this could be related to my PTSD."  This led to consideration of a separate claim of entitlement to service connection of a heart disorder associated with PTSD, and that claim was separately adjudicated and denied in the July 2014 rating decision.  That issue is not part of the appeal before the Board at this time.)

The Veteran underwent a VA psychiatric examination for compensation and pension rating purposes in March 2014.  The VA examiner directly examined the Veteran and also reviewed the Veteran's electronic claims-file contents.  The report of this examination shows that the examiner found that the Veteran experiences: "Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  The report discusses that the Veteran "has been married 49 years," "maintains contact with all of his children," "described the marriage as excellent," "enjoys hunting, fishing, and camping as recreational activities," "enjoys most outdoor activities," "is a ham radio operator," and "reports having a lot of friends."

The March 2014 VA examiner discussed that the Veteran's prior mental health documentation (including from prior to the period on appeal) "indicate[s] problems with nightmares and anger, but do not document the full criteria for PTSD."  The VA examiner noted that the Veteran "has not received any ongoing formal mental health treatment," and "is not currently taking any psychotropic medications."  The VA examiner ultimately confirmed, however, that the March 2014 VA examination findings supported a formal diagnosis of PTSD.  The VA examiner found that "[f]or VA rating purposes," the Veteran's symptoms featured "Anxiety," "Suspiciousness," and "Chronic sleep impairment."  The VA examiner noted that the Veteran "reported that he continues to have nightmares about Viet Nam 1-2 times a week.  He also complained of having flashbacks where he will see things that happened in Viet Nam and friends killed in Viet Nam."  Additionally, the "Veteran reported having problems easily losing his temper.  He reported that this will sometimes cause conflicts with his wife.... [W]hen he becomes angry he will become argumentative....  [W]hen he was working in corrections while on active duty he had some conflicts with inmates and a fellow sergeant."

The March 2014 VA examiner observed that the Veteran presented with good grooming and hygiene, fair eye contact, and he was oriented to person, place, date, and situation.  Behavior was attentive and cooperative.  There was no remarkable psychomotor activity.  Speech was regular in rate and rhythm.  Mood involved "no acute distress overall, but did become emotional when discussing the stressors."  Affect was congruent and appropriate.  Thought process was coherent, logical, and goal oriented.  The Veteran denied suicidal ideation and denied hallucinations.  Insight and judgment were both observed to be "good."

The March 2014 VA examiner found that the Veteran has no other symptoms attributable to PTSD than those discussed in the report, and the VA examiner found that the Veteran had no other psychiatric diagnosis.  The VA examiner found that the Veteran was capable of managing his financial affairs.  The VA examiner noted that the Veteran endorsed certain symptom experiences "On the PCL-5 ... with a rating of 3 or higher."  The endorsed symptoms included: disturbing dreams; stressor re-experiencing; strong physical reactions when reminded of stressor; avoidance of memories, thoughts, feelings, and external reminders related to a stressor; self-blame concerning stressors; strong negative feelings; irritable, angry, or aggressive behavior; hypervigilance; being easily startled; difficulty concentrating; and trouble sleeping.

In the section of the report titled "Psychologically Based Functional Capacity Statement," the March 2014 VA examiner found that the Veteran experienced moderate limitation of his ability to interact appropriately with the general public in the work setting.  The VA examiner further found that the Veteran experienced mild limitations in the following respects: ability to accept instructions and respond appropriately to criticism from supervisors; ability to set realistic work-related goals or make plans independently of others; ability to maintain attention and concentration for extended periods; ability to sustain an ordinary routine without special supervision; ability to work in coordination with or proximity to others without being distracted by them; ability to complete a normal workday and work-week without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods; ability to perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerances; ability to get along with coworkers or peers without distracting them or exhibiting behavioral extremes; ability to carry out detailed instructions; ability to maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness; and the ability to respond to changes in the work setting.  Finally, the VA examiner found that the Veteran experienced no limitations in the following respects: ability to carry out very short and simple instructions; ability to make simple work-related decisions; ability to ask simple questions or request assistance; ability to be aware of normal hazards and take appropriate precaution; ability to travel to unfamiliar places or use public transportation; ability to remember locations and work-like procedures.

The March 2014 VA examiner summarized the pertinent findings stating: "From a psychological perspective the Veteran does not have any significant occupational limitations."

After a July 2014 RO rating decision granted service connection for PTSD and assigned an initial 30 percent rating, the Veteran filed a notice of disagreement in September 2014.  In the September 2014 notice of disagreement, the Veteran asserted that during his VA examination he had "discussed, and the evaluation was informed ... that I was experiencing" symptoms including "[p]anic attacks more than once a week, impairment of short-and-long term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, social relationships, [and] forgetting to complete tasks."  The Veteran argued that his PTSD disability rating "should be at least 50%."

A January 2015 psychiatric evaluation report from El Paso Behavioral Health System (submitted to VA in June 2015) shows that the Veteran reported experiencing "bad dreams" and feeling "depressed and angry."  The Veteran reported "a history of severe nightmares," and that he "wakes up talking to himself, very confused, and disoriented."  The report notes that the Veteran also described "severe mood swings, severe irritability, and anger," and also that "he has been getting more angry and more irritable, has trouble sleeping."  The report also noted that the Veteran's "wife reported that these problems have been going up for several years but the patient never had any treatment."  The noted psychiatric history referenced: "Hyperactivity, anxiety, panic attack, depression, feeling paranoid, and scared."  Mental status examination revealed that the Veteran was "alert and oriented to time, place, person, and situation," "[m]ood is depressed," "[a]ffect is constricted," "[s]peech is coherent and logical."  The report noted no loosening of association, no flight of ideas, and the Veteran denied "hearing voices" or "seeing things."  The report notes that the Veteran's memory was "impaired" in the immediate, short-term, and remote aspects.  The Veteran's attention span was "distractible."  The Veteran's insight and judgment were both "fair" and his fund of knowledge was average.  The report shows that the Veteran was diagnosed with PTSD in addition to recurrent major depression and alcohol dependence.  The treatment plan at that time included a prescription to start medication to treat his psychiatric symptoms.

A May 2015 psychiatric evaluation report from El Paso Behavioral Health System (submitted to VA in July 2015) shows that the Veteran "reported that he is feeling better.  Not depressed.  Not anxious.  Eating and sleeping well."  The report notes that the Veteran "denies hearing voices," and "[d]enies seeing things."  Mental status examination revealed that the Veteran was "alert and oriented to time, place, and situation," "[m]ood is pleasant," "[a]ffect is appropriate," "[s]peech is coherent and logical," "[n]o looseness of association," "[n]o flight of ideas," and "[t]he patient denies suicidal or homicidal ideations."  The Veteran's prescribed medical treatment was continued.  An associated worksheet shows that the examiner determined that the Veteran was not a risk of suicidal, homicidal, or self-injurious behavior.

In June 2015, the Veteran submitted a written statement that included his assertion confirming that "I am still presently seeing a psychologist and psychiatrist for my PTSD and taking medication."

In July 2015 the Veteran submitted a letter that included his contention that "I should have been awarded at least 50%," and that "[a]ccording to the psychologist and the psychiatrist that I am still seeing, I have the following: Flattened affect, stereotyped speech, panic attacks during sleeping hours, impairment of short and long term memory, forgetting to complete tasks, disturbances of motivation and mood, problems with social relationships."

A January 2016 VA medical report shows that the Veteran's arrangement for private treatment was discontinued, and the Veteran sought to establish care with VA.  The Veteran presented "with complaints of depressed mood, anhedonia, sleep disturbance, nightmares, fatigue, exaggerated startle response, hyper-vigilance, phobic avoidance of combat related stimuli, discomfort in crowds."

A March 2016 VA medical report notes "recent increase in anxiety, irritability, frustration and outbursts of anger."  The report additionally notes that the "Veteran and wife expressed concern about increase in distress following what appears to have been an abrupt termination of treatment arrangement established with an outside provider this past September, 2015."  The Veteran was alert and oriented across all spheres, was well-groomed, behaviorally cooperative, euthymic in mood, had broad affect, had normal rate and tone of speech, and had linear and goal directed thinking.  The Veteran was noted to be "absent of any indicated means, motive, plan or intent to harm self or others."

A July 2016 VA medical report describes the "Veteran and wife presenting with concerns about escalation in Post-Traumatic Stress Disorder symptoms (nightmares, phobic avoidance of material related to Viet Nam, exaggerated startle response, discomfort in crowded settings, hypervigilance).  Distress was reported to now be taking small toll on marital relationship."

The Veteran underwent a new VA psychiatric examination for compensation rating purposes in April 2017.  The VA examiner directly examined the Veteran and also reviewed the Veteran's electronic claims-file contents.  The VA examiner characterized the Veteran's "level of occupational and social impairment" as follows: "Occupational and social impairment with reduced reliability and productivity."  The VA examiner identified only a single psychiatric diagnosis, and attributed the Veteran's mental health impairment to the service-connected PTSD.  The April 2017 VA examination report shows that the Veteran's wife described that the Veteran's PTSD symptoms, particularly "irritability," were "slowly getting worse."  The VA examiner re-confirmed that the Veteran's symptoms met the criteria for a PTSD diagnosis.  The pertinent symptoms noted on the report featured: depressed mood, anxiety, suspiciousness, panic attacks "that occur weekly or less often," chronic sleep impairment, and mild memory loss "such as forgetting names, directions or recent events."

The April 2017 VA examiner noted that the Veteran presented "nicely dressed with good hygiene," was "alert and oriented to all spheres," and was "cooperative throughout this evaluation, though he was initially guarded."  The Veteran's mood was "somewhat depressed and anxious, with congruent and somewhat constricted affect."  The Veteran's "[m]emory falls grossly within normal limits."  The Veteran "denies SI/HI."  His speech was "somewhat monotone."  The Veteran's "[t]hought process is logical and goal-oriented."  The VA examiner noted that there were no other symptoms attributable to PTSD beyond those identified in the report.  The VA examiner found the Veteran to be capable of managing his financial affairs.

With regard to occupational functioning concerns, the VA examiner commented that the "Veteran's PTSD-related symptoms, including but not limited to, depression, difficulty sleeping, irritability, heightened autonomic arousal and startle response, and anger negatively impact to fully and effectively function in a work and/or social environment."  The VA examiner noted the Veteran experiences nightmares related to his PTSD.  Additionally, "[h]e also may experience episodes of dissociative states, during which components of the event are relived and the veteran can behave as if the event were occurring at that moment.  These episodes can be associated with prolonged distress and heightened arousal."  The VA examiner also noted that "[i]ntense psychological distress or physiological reactivity may occur if the veteran is exposed to triggering events that resemble or symbolize an aspect of the traumatic event."  Furthermore, the VA examiner commented that the Veteran's impairments "may involve difficulty trusting people in authority (e.g. supervisors)," and that the Veteran "may express verbal aggression with little or no provocation (e.g. yelling at people), and may experience a heightened sensitivity to potential threats."  Also, the examiner commented that the Veteran "may be very reactive to unexpected stimuli, displaying a heightened startle response, or jumpiness, to loud noises or unexpected movements."  Finally, the VA examiner noted that "[c]oncentration may be difficult (e.g. remembering daily events, or following a conversation for a sustained period of time)," and "[p]roblems with sleep onset and maintenance may be associated with nightmares and difficulty concentrating."

In a statement responding to a request to describe all of the symptomatology and functional deficits associated with the Veteran's PTSD, the VA examiner identified: avoidant behavior; negative alterations in cognitions and mood (mild memory loss, negative emotional state, feeling of detachment); marked alterations in arousal and reactivity (hypervigilance, exaggerated startle response, sleep disturbance, trouble with concentration).  The VA examiner commented that this "negative impact[s] social and occupational functioning."  The VA examiner further re-identified, as discussed above, that the Veteran experiences nightmares, dissociative states, difficulty trusting people, expression of aggression with little or no provocation, heightened sensitivity to potential threats, hypervigilance, impaired concentration, impaired memory, and impaired sleep.

Additional references to the Veteran's mental health are presented in other evidence of record, including reports from group therapy sessions associated with the Veteran's treatment at times.  The additional evidence of record does not present findings concerning the Veteran's mental health that significantly expand upon, revise, or contradict the findings in the most detailed evidence discussed by the Board in this decision.

Entitlement to a Rating in Excess of 30 Percent for the Period Prior to January 13, 2015

Regarding the portion of the period on appeal prior to January 13, 2015, the Board finds that the evidence of record does not establish that the criteria for a rating in excess of 30 percent for PTSD have been met.  The March 2014 VA examination report shows that a competent mental health professional assessed the Veteran's impairment as "Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  No competent medical professional assessed the Veteran's mental health impairment as featuring the "reduced reliability and productivity" contemplated by the criteria for a 50 percent rating prior to January 13, 2015.

The Board finds that the March 2014 VA examination report's detailed findings showing that the Veteran was assessed to have: congruent and appropriate affect; coherent, logical, and goal oriented thought process; no suggestion of more-than-weekly panic attacks, no suggestion of difficulty in understanding complex commands; no impairment of judgment; and no indication of impairment of memory, abstract thinking, mood, or relationships resulting in more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Although the Veteran had significant symptoms at the time, including disturbing dreams, the severity of the Veteran's symptomatic impairment was most consistent with that contemplated by the criteria for the assigned 30 percent rating.

The Veteran expressed in his September 2014 notice of disagreement that he had discussed with the March 2014 VA examiner that he suffered from the specific symptoms listed in the regulatory criteria as exemplars of the severity of impairment contemplated by a 50 percent rating.  The Veteran later reported, including in his July 2015 statement, that mental health professionals had determined that he suffered from the specific symptoms and functional impairments listed in the regulatory criteria as exemplars of the severity of impairment contemplated by a 50 percent rating.  However, the medical evidence of record does not support this assertion during the period prior to January 13, 2015.  The Court has held that a lay person's statement about what a physician told him, i.e., "hearsay medical evidence," cannot constitute the medical evidence, as "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board finds that the persuasive competent medical evidence in this case shows that the criteria for a 50 percent rating were not met at the time of the March 2014 VA examination report, and there is no evidence identifying an ascertainable date of increase preceding the January 2015 psychiatric evaluation that reasonably supports a finding that the Veteran's PTSD met the criteria for a 50 percent rating at that time.  Accordingly, the Board finds that no rating in excess of 30 percent is warranted prior to January 13, 2015.

Not only had the Veteran not exhibited the symptoms listed as examples for a rating of 50 percent (the next schedular rating available above 30 percent) prior to January 2015, but his psychiatric symptoms are not otherwise shown to have been of similar severity, frequency, and duration as contemplated by the criteria for ratings in excess of 30 percent.  See Vazquez-Claudio, 713 F.3d at 118.  The Veteran's service-connected psychiatric impairment clearly caused occupational and social impairment, but not with reduced reliability and productivity due to symptoms of the severity, frequency, and duration contemplated by the criteria for a rating in excess of 30 percent.  The Board finds that the Veteran's disability picture, taken as a whole and in combination with the objective psychiatric examinations, had more nearly approximated the criteria for a 30 percent rating prior to January 13, 2015, and had not manifested in such severity to warrant a rating in excess of 30 percent during any portion of that period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this conclusion, the Board has considered the benefit-of-the-doubt rule.  However, as the preponderance of the evidence is against the award of a rating in excess of 30 percent prior to January 13, 2015, that doctrine is not applicable to this extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).

Entitlement to a Rating in Excess of 30 Percent for the Period From January 13, 2015

The Veteran has already been awarded a 50 percent rating for his PTSD effective from April 24, 2017 in this case.  One of the Veteran's primary arguments expressed in this appeal concerns his belief that his impairment met the criteria for at least a 50 percent rating throughout the period on appeal.  Although the Board is unable to find that the evidence of record supports a finding of entitlement to a 50 percent rating throughout the period on appeal, the Board does find that the evidence reasonably supports a finding that the Veteran's severity of impairment warranting a 50 percent rating has been shown since January 13, 2015.  In this regard, the Board notes that the above-discussed January 2015 psychiatric evaluation of record shows that the Veteran's affect was observed to be "constricted" and his memory was found to be "impaired" in the immediate, short-term, and remote aspects.  The Board also observes that the Veteran's attention span was noted to be "distractible," he was observed to have a depressed mood, and his experiences of "severe" mood swings were discussed; his judgment was assessed to be "fair."  The Board finds that the findings of the January 2015 psychiatric evaluation reasonably show that the Veteran experienced symptoms of the severity, frequency, and duration contemplated by the criteria for a 50 percent rating, and that these symptoms caused impairment of a severity consistent with occupational and social impairment with reduced reliability and productivity.

The Board observes that evidence subsequent to the January 2015 psychiatric evaluation indicates some periods of improvement in the Veteran's mental health impairment, including in connection with the circumstances and effectiveness of the Veteran's treatment.  Resolving reasonable doubt in the Veteran's favor, the Board finds that it is appropriate to conclude that the severity of the Veteran's mental health impairment shown in the January 2015 psychiatric evaluation fairly characterizes the level of impairment onward from that point.  In other words, the Board does not find that it is necessary in this case to withhold the increased 50 percent disability rating for any portion of the period from January 13, 2015 to the present.

The Board finds that the evidence of record does not support finding that the Veteran's PTSD has manifested in symptomatology meeting the criteria for a rating in excess of 50 percent at any time during the period on appeal.  The evidence of record simply does not show that the Veteran's mental health symptoms have manifested in deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms of the nature contemplated by the criteria for a 70 percent rating.  The March 2014 and the April 2017 VA examination reports both present characterizations of the Veteran's mental health impairment authored by competent expert professionals with specific attention to the rating criteria, and both reports find that the Veteran's impairment was less than the level of "deficiencies in most areas" contemplated by a 70 percent rating.  No other competent evidence of record indicates that the Veteran's mental health has been impaired to the extent contemplated by the criteria for a rating in excess of 50 percent (with the 70 percent rating being the next higher rating available on the rating schedule).

The Veteran's own contentions have focused upon his belief that he has been entitled to a rating of "at least 50%."  Although the scope of the Veteran's appeal requires the Board to consider entitlement to a rating in excess of 50 percent, the Veteran has not presented argument or cited evidence with specific contentions to attempt to persuade the Board that the criteria for a 70 percent rating have been met in this case.  The Board has considered the Veteran's specific arguments and found in his favor to the extent of awarding a 50 percent rating from as early as January 13, 2015.  Neither the Veteran's own assertions of symptoms nor the medical evidence of record indicates that he has further experienced deficiencies in most areas due to symptoms of the type and severity contemplated by a 70 percent rating.

The Board has considered the Veteran's symptoms, whether or not they are specifically listed amongst the examples in the rating criteria; the Board finds that the Veteran's reported symptoms did not rise to the level of severity contemplated by the criteria for a 70 percent rating.  Even noting the indications that the Veteran's psychiatric impairment negatively impacted his functioning, the Veteran's PTSD has not been shown to manifest in suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; nor neglect of personal appearance and hygiene.  Although the evidence reflects that the Veteran has experienced significant irritability, it has not been shown to be of the level of severity contemplated by a 70 percent rating.  It has not been described by competent evidence in terms comparable to impaired impulse control with unprovoked irritability with periods of violence contributing to deficiencies in most areas.  Rather, the Board finds that the Veteran's irritability is consistent with impairment most approximately contemplated by the criteria for a 50 percent rating, including disturbances of mood.  The Board also finds that the Veteran's difficulties with relationships have not been described by competent evidence as an "inability" to establish and maintain relationships contributing to deficiencies in most areas as contemplated by the criteria for a 70 percent rating.  Rather, the Board finds that the Veteran's difficulties with relationships are consistent with impairment most approximately contemplated by the criteria for a 50 percent rating, including "difficulty in establishing and maintaining effective work and social relationships."  The Board further finds that the Veteran's mental health impairment is not shown to manifest in difficulty adapting to stressful circumstances to the extent of causing deficiencies in most areas; any difficulty shown with regard to the Veteran's ability to adapt to stressful circumstances has been characterized by the evidence in this case in terms more nearly approximating reduced reliability and productivity due to such symptoms as disturbances of motivation and mood and difficulty in establishing and maintaining effective relationships as contemplated by a 50 percent rating.

For the period from January 13, 2015 onward, the Board finds that the severity of psychiatric impairment shown in this case more nearly approximates the level of occupational and social impairment with reduced reliability and productivity contemplated by a 50 percent rating.  The shown level of impairment did not more nearly approximate occupational and social impairment with deficiencies in most areas as contemplated by the criteria for the next-higher rating of 70 percent.  The Board has considered all of the Veteran's reported symptoms and the clinical findings of record.  However, even noting his significant symptoms (such as disturbing dreams, re-experiencing of stressors, impaired memory, avoidance of triggers, exaggerated startle response, discomfort in crowds, hypervigilance, and impaired mood), the Veteran's psychiatric health has not rendered him deficient in most areas due to symptoms of the severity, frequency, and duration contemplated by a 70 percent rating.  The Board finds that the impact of the Veteran's symptoms, when considered with the record as a whole, has not been so severe as to warrant a rating in excess of 50 percent.

Not only has the Veteran not exhibited the symptoms listed as examples for a rating of 70 percent, but his psychiatric symptoms are not otherwise shown to have been of similar severity, frequency, and duration as contemplated by the criteria for ratings in excess of 50 percent.  See Vazquez-Claudio, 713 F.3d at 118.  The Veteran's service-connected psychiatric impairment has clearly caused occupational and social impairment, but not with deficiencies in most areas due to symptoms of the severity, frequency, and duration contemplated by the criteria for a rating in excess of 50 percent.  The Board finds that the Veteran's disability picture, taken as a whole and in combination with the objective psychiatric examinations, has more nearly approximated the criteria for a 50 percent rating from January 13, 2015, and has not manifested in such severity to warrant a rating in excess of 50 percent at any time during the appeals period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this conclusion, the Board has considered the benefit-of-the-doubt rule.  However, as the preponderance of the evidence is against the award of a rating in excess of 50 percent in this case, that doctrine is not applicable to this extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Finally, a claim for a TDIU on the basis of the impairment of the PTSD is not raised in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In summary, the Board here grants the Veteran's appeal to the extent the Board has determined that he is entitled to a 50 percent rating for his PTSD from January 13, 2015, onward.  No rating for PTSD in excess of 30 percent is warranted prior to January 13, 2015.  No rating for PTSD in excess of 50 percent is warranted in this appeal.


ORDER

For the period prior to January 13, 2015, an initial rating in excess of 30 percent for PTSD is denied.

For the period from January 13, 2015, onward, a rating of 50 percent (but no higher) is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


